El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nos toca resolver en esta ocasión, mediante un recurso gubernativo, si la Registradora de la Propiedad podía de-negar la inscripción de una escritura de hipoteca, porque en la vista de autorización judicial no compareció un defen-sor judicial en representación de unos menores, aun cuando a dicha vista compareció una Procuradora Especial de Relaciones de Familia en su representación y el Tribunal de Primera Instancia autorizó a que se gravara el in-mueble en cuestión.
H-1
El 12 de mayo de 2000 la Sra. Zacarías Santos Jiménez (en adelante Santos Jiménez) por sí y en representación de sus hijos menores de edad —Noemí Calderón Santos y Juan Calderón Santos t/c/c John Calderón Santos— otorgó la Escritura Núm. 122 ante el notario público Herberto J. *244De Vizcarrondo Armstrong, mediante la cual se constituyó una primera hipoteca sobre la finca que se describe en el Registro de la Propiedad, Sección III de San Juan, de la manera siguiente:
URBANA: Solar radicado en el Barrio Monacillos del término Municipal de Río Piedras, antes, hoy San Juan, Puerto Rico, marcado con el número Seis guión B(6-B) de la manzana “KI”, antes, hoy Calle número Dieciséis (16), Mil doscientos catorce S.E. (1,214 S.E.), en la Urbanización Caparra Terrace, con una cabida superficial de DOSCIENTOS TREINTA Y SIETE PUNTO CINCUENTA METROS CUADRADOS (237.50), en lindes por el NORTE, en una distancia de nueve punto cin-cuenta metros (9.50), con la Calle número Setenta y seis (76) antes, hoy Calle número Dieciséis S.E. (16 S.E), de la. Urbani-zación, por el SUR, en una distancia de nueve punto cincuenta metros (9.50), con el Solar número Quince (15) de la Manzana “KI”; por el ESTE, en una distancia de veinticinco metros (25.00), con el Solar número Seis guión A(6-A) de la Manzana “KI”, y por el OESTE, en una distancia de veinticinco metros (25.00), con el Solar número Cinco guión A(5-A) de la Man-zana “KI”. Existe una servidumbre por signo aparente estable-cido por la corporación vendedora en la pared que divide los Apartamentos “A” y “B”, cuya pared continuará sirviendo a ambos apartamientos y permanecerá en común proindiviso y en toda su actual extensión y espesor a los propietarios de ambos apartamientos. Enclava una casa.
La propiedad está inscrita en los folios 172 y 173 del Tomo 612 de Monacillos, Finca 8,380 inscripción décima, undécima y duodécima, en el Registro de la Propiedad, Sección III de San Juan.
Santos Jiménez constituyó la referida hipoteca en ga-rantía de un pagaré a favor de R & G Premier Bank of Puerto Rico (el recurrente) por la suma principal de 25,000 dólares a razón del 8% por ciento de interés anual, vence-dero el 1ro de junio de 2015, y fue presentada para su inscripción con el asiento 87 en el libro 594 del Diario de Operaciones en el Registro de la Propiedad de San Juan, Sección Tercera. La comparecencia de Santos Jiménez, en representación de sus hijos, estuvo autorizada en virtud de *245una resolución dictada previamente por el Tribunal de Pri-mera Instancia, Sala Superior de San Juan, ante el cual compareció también la Procuradora de Relaciones de Fa-milia y así se hizo constar en la referida escritura.
El 8 de agosto de 2001 la Registradora de la Propiedad, Sección III de San Juan (la Registradora), notificó un de-fecto sobre la inscripción de la hipoteca referida. Señaló como falta que “habiendo conflicto de interés entre la ma-dre y los menores se requiere un defensor judicial en repre-sentación de los menores tanto en la autorización judicial y en la escritura de hipoteca”. En desacuerdo con tal califi-cación, el 24 de agosto de 2001 el recurrente presentó un escrito de recalificación, el cual fue denegado por la Regis-tradora mediante notificación de 27 de agosto de 2001. In-conforme con las faltas señaladas por la Registradora, el 14 de septiembre de 2001 el recurrente presentó ante nos un recurso gubernativo para cuestionar la decisión refe-rida de la Registradora. En esencia, adujo que ésta no po-día revisar, mediante su poder calificador, lo expresamente resuelto por un tribunal de justicia.
El 11 de octubre de 2001 le concedimos un término adi-cional a la Registradora para que contestara el recurso gu-bernativo referido. El 18 de octubre de 2001 la Registra-dora presentó ante nos una moción de desestimación con respecto a dicho recurso, mediante la cual alegó que eran realmente dos faltas las que presentaba la escritura en cuestión, a saber: la primera, sobre la ausencia de un de-fensor judicial, que se señaló originalmente en la denega-toria de inscripción; la segunda, la Registradora señaló que estaba calificando una escritura de hipoteca en la cual la madre, quien es codueña con sus hijos, era la única que otorgaba la hipoteca en la escritura mencionada como si fuera dueña de la totalidad del inmueble.
Con el beneficio de la comparecencia de ambas partes, procedemos a resolver el asunto ante nos.
*246Pasemos, antes que nada, a identificar las normas de derecho aplicables al caso de autos relativas a la facultad calificadora que ostenta un Registrador de la Propiedad y las relativas a la enajenación de bienes de los menores de edad.
 Como parte del principio de legalidad inmerso en nuestro ordenamiento registral, los Registradores de la Propiedad tienen la obligación legal de verificar que todo documento presentado ante el Registro sea válido y perfecto. Gasolinas PR v. Registrador, 155 D.P.R. 652 (2001); U.S.I. Properties, Inc. v. Registrador, 124 D.P.R. 448, 465 (1989); L. Dershowitz & Co., Inc. v. Registrador, 105 D.P.R. 267 (1976). Esta función verificadora se limita a determinar si un documento es o no inscribible. No com-prende la facultad de declarar la existencia o inexistencia de un derecho dudoso o contendido entre partes. Gasolinas PR v. Registrador, supra; Preciosas V. Del Lago v. Registra-dor, 110 D.P.R. 802, 810 (1981).
Es mediante el mecanismo de la calificación que el Registrador de la Propiedad instrumenta este principio de legalidad y comprueba la legalidad de los títulos presentados al Registro antes de acceder a su inscripción. Gasolinas PR v. Registrador, supra; Western Fed. Sav. Bank v. Registrador, 139 D.P.R. 328 (1995); Preciosas V. Del Lago v. Registrador, supra.
La calificación registral constituye la piedra angular del principio de legalidad. Esta calificación exige del Registrador de la Propiedad un juicio de crítica jurídica sobre la validez y la eficacia de los negocios jurídicos a que se refieren los documentos presentados, a través del cual se procura que sólo tengan acceso al Registro los títulos que cumplen las exigencias legales. Narváez v. Registra-*247dor, 156 D.P.R. 1 (2002); Alameda Tower Associates v. Mu-ñoz Román, 129 D.P.R. 698 (1992).
La amplitud de la facultad del Registrador para calificar los documentos notariales es dictada por la Ley Hipotecaria junto a su Reglamento y se extiende a examinar que: (1) éstos cumplan con las formas extrínsecas dispuestas por la ley; (2) los otorgantes ostenten la capacidad jurídica para realizar el negocio jurídico pertinente; (3) los actos dispositivos contenidos en la escritura presentada sean válidos, y (4) no existan obstáculos que surjan del Registro de la Propiedad que impidan la inscripción del documento. Gasolinas PR v. Registrador, supra; Western Fed. Savs. Bank v. Registrador, supra.
El Art. 64 de la Ley Hipotecaria, 30 L.P.R.A. see. 2267, dispone que la calificación en cuanto a los documentos expedidos por la autoridad judicial se limitará:
(1) [a] la jurisdicción y competencia del tribunal; a la natu-raleza y efectos de la resolución dictada si ésta se produjo en el juicio correspondiente; y si se observaron en él los trámites y preceptos esenciales para su validez;
(2) a las formalidades extrínsecas de los documentos presen-tados; y
(3) a los antecedentes del Registro.
Así, hemos señalado anteriormente que cuando el nego-cio que habrá de ser inscrito está sancionado por un tribunal de justicia, debe prevalecer la presunción de validez de la sentencia. U.S.I. Properties, Inc. v. Registrador, supra.
En cuanto a ese particular, el Reglamento Hipotecario especifica que
H]as determinaciones judiciales respecto a los hechos y de-rechos que corresponden a las partes envueltas en un litigio a tenor con el artículo 67 de la Ley [30 L.P.R.A. see. 2270] no podrán ser objeto de calificación por el Registrador sin perjui-cio a lo dispuesto en el artículo 64 de la Ley [30 L.P.R.A. see. 2267] tocante a los documentos expedidos por la autoridad judicial. Art. 79.1 del Reglamento General para la Ejecución *248de la Ley Hipotecaria y del Registro de la Propiedad (en ade-lante Reglamento Hipotecario), 30 L.P.R.A. sec. 2003-79.1, edición especial.
Por lo anterior, es evidente que al calificar documentos judiciales, la Ley Hipotecaria y del Registro de la Propie-dad le asigna al Registrador de la Propiedad una facultad limitada. P.R. Prod. Credit Assoc, v. Registrador, 123 D.P.R. 231 (1989).
Por otro lado, el Código Civil permite que los padres con patria potestad enajenen o graven los bienes inmuebles de sus hijos menores de edad solamente con autorización judicial. Véase el Art. 159 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 616. Una madre con patria potestad no tiene poder para gravar bienes inmuebles de sus hijos menores sin la previa autorización del tribunal correspondiente. Meléndez v. Registrador, 58 D.P.R. 327 (1941). Así mismo, el Art. 160 del Código Civil establece, en lo pertinente, que “[s]iempre que en algún asunto ambos padres o alguno de ellos tenga un interés opuesto al de sus hijos no emancipados, el Tribunal Superior nombrará a éstos un defensor judicial que los represente enjuicio y fuera de él ...” 31 L.P.R.A. see. 617. Un defensor judicial es un tutor especial que se nombra a un menor o incapacitado para que le represente en un pleito específico. Rivera y otros v. Bco. Popular de Puerto Rico, 152 D.P.R. 140 (2000); Fernández Martínez v. Tribunal Superior, 89 D.P.R. 754, 758 (1964). El nombramiento de un defensor procede cuando el menor no emancipado tenga en algún asunto un interés realmente opuesto al del padre o la madre. Véase Jordán v. El R. de la Propiedad, 17 D.P.R. 931 (1911).
A la luz de la normativa antes reseñada, pasemos a exa-minar las faltas notificadas por la Registradora al denegar la inscripción de la escritura de hipoteca que nos concierne en este recurso.
*249HH HH
En el caso de autos, el inmueble objeto de la escritura de hipoteca pertenecía a unos menores de edad y a su madre, por lo que a tenor con el Art. 159 del Código Civil, supra, la madre necesitaba una autorización judicial para poder gra-var el referido inmueble. La Registradora ha alegado que la Procuradora Especial de Relaciones de Familia no podía suplir las funciones del defensor judicial que requiere el Art. 160 del Código Civil, supra. De ahí se aduce que es-taba ausente de la faz de la Resolución de 26 de abril de 2000 el cumplimiento con este requisito de ley.
Por su parte, el recurrente alega que la resolución judicial en el caso de autos es clara y precisa al autorizar la constitución de la referida hipoteca y señalar que la Procu-radora de Relaciones de Familia intervino y recomendó fa-vorablemente la petición presentada por la madre disi-pando cualquier temor en cuanto a un conflicto de intereses. Alega, también, que se incluyó como documento complementario la referida resolución que autorizaba a la madre a hipotecar el inmueble en representación de los menores.
Surge de la resolución judicial de 26 de abril de 2000 dictada por el Tribunal de Primera Instancia en este caso que la señora Santos Jiménez compareció a la vista sobre autorización judicial con su representación legal, y que en representación de los menores de edad compareció la Leda. Anabelle Vázquez, Procuradora Especial de Relaciones de Familia. Según consta en la referida resolución, luego de evaluada la totalidad de la prueba presentada y con la re-comendación favorable de la Procuradora de Relaciones de Familia, el tribunal autorizó a gravar el inmueble propie-dad de Santos Jiménez y de sus hijos menores de edad.
A tenor con la ley, los Procuradores Especiales de Relaciones de Familia, a solicitud de parte interesada y *250previa orden de un juez, pueden actuar como abogados sin cobrar honorarios en procedimientos sobre autorización judicial. Véase 3 L.P.R.A. secs. 135a y 135b. Como se se-ñala en las referidas secciones, los Procuradores Especia-les de Relaciones de Familia pueden representar los inte-reses de una parte en un determinado pleito. Según consta en la resolución emitida aquí por el foro de instancia, la Procuradora de Relaciones de Familia, en efecto, repre-sentó los intereses de los menores de edad en el caso de autos, ejerció la función de un defensor judicial y estuvo de acuerdo en que se hipotecara el inmueble del que eran co-dueños los menores. Como señalamos en el acápite anterior, un defensor judicial es un tutor especial que se le nombra a un menor precisamente para que lo represente en un pleito específico. Lo esencial es que se lleve a cabo tal representación y que ésta ocurra aunque la representación la ostente un Procurador de Relaciones de Familia. Se cumplió aquí, pues, con el requisito exigido por nuestro derecho civil de que el menor estuviese representado por un defensor judicial en los procedimientos a quo. Como se ha señalado ya, cuando se trata de documentos judiciales, la propia Ley Hipotecaria le asigna al Registrador una fa-cultad calificadora limitada. En este caso, la Registradora debió limitarse a examinar que la transacción tuviese la autorización judicial por ser codueños del inmueble unos menores de edad y que los menores estuviesen representa-dos por un tercero en el tribunal.
En cuanto a la segunda falta notificada por la Registra-dora, surge con meridiana claridad de la propia escritura de hipoteca que Santos Jiménez compareció a nombre pro-pio y en representación de sus hijos menores de edad, todos como codueños del referido inmueble. Queda claro que tanto en la escritura de hipoteca como ante el tribunal los hijos referidos aparecieron como codeudores del préstamo hipotecario en cuestión, por razón de su carácter de codue-*251ños del inmueble que sería hipotecado. Erró la Registra-dora al concluir lo contrario.
En conclusión, la Registradora excedió sus funciones ca-lificadoras al denegar la inscripción de la escritura de hi-poteca debido a que en la vista de autorización judicial compareció la Procuradora Especial de Relaciones de Fa-milia como defensora judicial de los menores a tenor con el Art. 160 del Código Civil, supra. Erró también al determi-nar que en la escritura de hipoteca solamente comparecía la madre como única dueña del referido inmueble. A base de la prueba presentada, el tribunal autorizó a que se gra-vara el inmueble de los menores de edad para el beneficio de éstos sin que hubiese error alguno en tal dictamen.
Por los fundamentos antes expuestos, debe ordenarse a la Registradora de la Propiedad de la Sección Tercera de San Juan que proceda a inscribir la Escritura Núm. 122 sobre constitución de hipoteca a favor de R & G Premier Bank of Puerto Rico.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García no intervino.